Case 1:19-cv-00476-LO-MSN Document 97 Filed 07/23/20 Page 1 of 3 PageID# 1434



                             IN THE UNITED STATES DISTRICT COURT FOR
                              THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

                                                )
QUILL INK BOOKS LIMITED,                        )
                                                )
                        Plaintiff,              )
        v.                                      )       Civil No. 1:19-cv-0476-LO-MSN
                                                )
RACHELLE SOTO aka Addison Caine,                )
                                                )
                        Defendant.              )
                                                )


                                                ORDER

        This matter comes before the Court on defendant’s declaration in support of an award of

fees and costs (Dkt. No. 85). Plaintiff failed to file any opposition to this request. In light of

Plaintiff’s failure to respond and having reviewed the record and the pleadings, it is hereby

        ORDERED that plaintiff shall pay defendant $14,760 in fees and costs incurred as a result

of plaintiff’s repeated failure to follow court orders. This matter comes before the Court after

defendant filed an emergency motion for sanctions on May 26, 2020. In this motion, defendant

requested sanctions against plaintiff for noncompliance with the Court’s May 1, 2020 order

compelling discovery. (Dkt. No. 43). The Court granted the motion to enforce and directed

defendant to submit a supplemental affidavit in support of its petition for fees incurred in preparing

the motion.

        In Hensley v. Eckerhart, 461 U.S. 424 (1983), the Supreme Court outlined a framework for

federal courts making fee petition decisions. According to this decision “[t]he most

useful starting point for determining the amount of a reasonable fee is the number of hours

reasonably expended on the litigation multiplied by a reasonable hourly rate.” 461 U.S. at 433. In

the Fourth Circuit, the reasonableness of the rate and hours is determined by reference to the factors
Case 1:19-cv-00476-LO-MSN Document 97 Filed 07/23/20 Page 2 of 3 PageID# 1435



set forth in Barber v. Kimbrell’s, Inc., 577 F.2d 216 (4th Cir. 1978). These factors can include the

time and labor expended; the novelty and difficulty of the questions raised; the skill required to

perform the services rendered; the attorney’s opportunity cost in pursuing the litigation; the

customary fee for similar work, the attorney’s expectations at the outset of litigation; the amount in

controversy and result obtained; the experience, reputation, and ability of the attorney; the

undesirability of the case; the nature and length of the professional relationship between attorney

and client; and fees awards in similar cases. Id. Here, the most relevant factors are the time and

labor expended, the novelty and difficulty of the questions raised, as well as the customary fee for

similar work.

       In terms of the customary fee for similar work, the rates applicable would be guided by the

Vienna Metro matrix. Defense counsel, with nearly four decades of experience, would fall into the

range of $505 - $820 specified under the matrix. 786 F. Supp. 2d 1090 (E.D. Va. 2011). Counsel

has asked for a rate of $400, below the range contemplated by the Vienna Metro matrix.

       Defense counsel expended 36.9 hours in support of this motion. The novelty and difficulty

of the questions raised by the briefing does appear to have increased the time expended. In

particular, defense counsel spent 13.5 hours responding to the notice of insolvency submitted by

Quill, which implicated foreign law likely unfamiliar to defense counsel. The motion also dealt with

issues of possession, custody, or control, spoliation, and sanctions. Accordingly, this work was

reasonably necessary to address the issues involved. Therefore, defendant is entitled to the entirety

of the $14,760 requested for her counsel’s 36.9 hours of work incurred in support of the motion to

enforce. The $14,760 owed to defendant shall be payable immediately.




                                                   2
Case 1:19-cv-00476-LO-MSN Document 97 Filed 07/23/20 Page 3 of 3 PageID# 1436



                                                            /s/
                                                 Michael S. Nachmanoff
                                              United States Magistrate Judge
July 23, 2020
Alexandria, Virginia




                                      3
